Citation Nr: 0122594	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-01 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alcoholism and drug 
abuse.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.  Service in Vietnam from November 1966 to 
November 1967 is indicated by the evidence of record.


This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied service connection 
for alcoholism and drug abuse.  The RO also denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The veteran failed, without explanation, to report for his 
requested hearing before a traveling member of the Board in 
August 2001.  His request for a hearing before a member of 
the Board is therefore considered withdrawn.  38 C.F.R. 
§ 20.704(d) (2000).

The issue of entitlement to service connection for PTSD is 
addressed in the remand portion of this decision.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
alcoholism and drug abuse was received by VA after October 
31, 1990.


CONCLUSION OF LAW

Alcoholism and drug abuse may not be service connected.  
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351; 
38 U.S.C.A. §§ 105, 1110, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(n), 3.102, 3.301, 3.303 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
alcoholism and drug abuse, which he contends originated in 
service.

In the interest of clarity, the Board will review the 
pertinent law and VA regulations, followed by a brief 
discussion of the factual background of this case.  The Board 
will then analyze the issue on appeal and render a decision.

Relevant law and regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a) (2000).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Service connection - alcohol and drug abuse

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no 
compensation shall be paid if the disability was the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including 
abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n), 3.301.

Corresponding regulations provide that alcohol abuse and drug 
abuse, unless they are a "secondary result" of an "organic 
disease or disability," are considered to be "willful 
misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) 
(2000).  The simple drinking of alcohol is not of itself 
willful misconduct; however, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If drinking alcohol to enjoy its intoxicating 
effects results proximately and immediately in disability, 
such disability will be considered the result of the person's 
willful misconduct.  38 C.F.R. § 3.301(c)(2).  Likewise, the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.

The United States Court of Appeals for Veterans Claims 
(Court) held in Barela v. West, 11 Vet. App. 280 (1998) that 
service connection, but not compensation, could be granted 
for drug or alcohol abuse on a secondary basis.  In Allen v. 
Principi,
237 F. 3d 1368 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit held that the current version 
of 38 U.S.C.A. § 1110, when read in light of its legislative 
history, does not preclude a veteran from receiving 
compensation for alcohol or drug-related disabilities arising 
secondarily from a service-connected disability.



Factual Background

As noted in the Introduction, the veteran served from 1966 to 
1968.  His service medical records are negative for any 
evidence of alcohol or drug use.  The veteran's examination 
for discharge shows that he denied any history of excessive 
drinking habit or any drug or narcotic habit.

Abstracts of VA treatment records indicate that the veteran 
attended substance abuse treatment units in 1991 and 1993, 
and that he was diagnosed with alcohol and cocaine 
dependence.

The veteran's claim of entitlement to service connection for 
alcohol and drug abuse was received in October 1998.  At that 
time, he contended that his disabilities originated in 
service.

The veteran was afforded a VA general medical examination in 
February 1999, at which time he reported a history of alcohol 
dependence.  With respect to illicit drug use, he reported 
using such drugs frequently in the past, but not for over a 
month at the time of the examination.  The veteran was 
diagnosed with alcohol dependence and with illicit drug use.

The veteran was also afforded a VA psychiatric examination in 
February 1999, at which time he reported a longstanding 
alcohol problem for over 30 years.  He reported that he used 
drugs from 1968 to 1990.  He was diagnosed with chronic 
alcohol dependence.  

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Accordingly, the VCAA is 
applicable to this case.  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which in any event are not applicable 
in the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45629.

Although the RO did not have the benefit of the explicit 
provisions of the VCAA or the regulations promulgated on 
August 29, 2001, the Board concludes, on review of the 
record, that VA's duties under the VCAA and the new 
regulations have been fulfilled.   

In this regard, the record reflects that an April 1999 rating 
decision denied entitlement to service connection for alcohol 
and drug abuse.  The veteran was notified of that action by 
RO letter of April 22, 1999, and he was provided with a copy 
of the rating decision, which notified the veteran of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the decision reached, the reasons and bases 
for the decision and his right to appeal that determination.  
Following receipt of his Notice of Disagreement, the veteran 
was provided a Statement of the Case on September 15, 1999, 
which notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  

The veteran perfected his appeal for entitlement to service 
connection for alcohol and drug abuse by submitting a VA Form 
9, stating that he wanted a hearing before a traveling member 
of the Board.  At that time he also requested, on an attached 
statement, a hearing before a hearing officer at the RO.  The 
record further reflects that the veteran, in a February 2000 
statement, indicated that he would contact VA in the future 
concerning a hearing after he submitted additional evidence; 
he never submitted the referenced evidence and never 
requested that his hearing before a hearing officer be 
rescheduled.  Moreover, as indicated in the Introduction, the 
veteran failed, without explanation, to report for a hearing 
scheduled before a traveling member of the Board on August 1, 
2001.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and the Statement of the Case informed 
the veteran of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

With respect to outstanding evidence, the Board notes that 
the veteran has reported treatment at the West Side, Chicago 
VA Medical Center (VAMC), as well as at the Tomah, Wisconsin 
VAMC.  Although the veteran was requested by the RO in 
January 1999 to clarify the dates of his treatment at the 
referenced VA facilities, he has not responded to that 
request.  Available VA treatment record abstracts do show, 
however, that the veteran attended substance abuse treatment 
programs in 1991 and 1993.  

Similarly, the Board notes that the veteran has alleged 
treatment at Mercy Hospital.  The record reflects that the RO 
provided the veteran with the proper forms for authorizing VA 
to obtain private medical records for the veteran, but that 
he did not complete such a form for Mercy Hospital.  In 
January 1999, the RO requested that the veteran arrange for 
Mercy Hospital to submit relevant treatment records for the 
veteran; the RO informed the veteran that if he required 
assistance, he should complete authorization forms provided 
with the letter.  The veteran did not respond.  

The Board also notes that while the veteran reported at a 
February 1999 VA examination that he was treated at Grant 
Hospital in 1994 for alcoholism, he has never provided VA 
with authorization to obtain records from that facility or 
even requested VA to obtain records from the facility.

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, it is clear that the veteran has been 
afforded numerous opportunities to cooperate with VA in 
obtaining any private medical records, and he has failed to 
do so.  The Board concludes that VA's duty to assist the 
veteran in obtaining potentially relevant private medical 
records has been fulfilled, and that a remand of the case is 
therefore not warranted.

The Board notes that the veteran was afforded two VA 
examinations in February 1999, at which time he was diagnosed 
with alcohol dependence and illicit drug use; neither 
examination addressed the etiology of any alcohol or drug 
abuse.  The regulations issued on August 29, 2001 require 
that VA provide a medical examination or obtain a medical 
opinion in certain circumstances, but specifically require VA 
to refrain from providing assistance in obtaining evidence 
for a claim if the application for benefits indicates that 
there is no reasonable possibility that any assistance VA 
would provide to the claimant would substantiate the claim.  
The regulations further provide that circumstances in which 
VA will refrain from or discontinue providing assistance to a 
claimant include where the benefit requested is one for 
which, as a matter of law, the claimant is not entitled.  66 
Fed. Reg. 45631.  As will be discussed in further detail 
below, service connection for alcohol and drug abuse in the 
instant case is prohibited by law, regardless of any medical 
evidence.  Accordingly, as there is no reasonable possibility 
that additional VA examination would substantiate the 
veteran's claims, the Board concludes that a remand of the 
case is not warranted for the purpose of affording the 
veteran another VA examination.  See also Smith v. Gober, 14 
Vet. App. 227 (2000) [finding that enactment of the VCAA did 
not affect an issue which turned solely on a matter of 
statutory construction].

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claims, 
and has done so.  As noted previously, the veteran failed to 
report for a hearing before a member of the Board scheduled 
in August 2001.

Under the circumstances presented in this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 
1Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran)];  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided].  VA has 
satisfied its duty to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

Discussion

In this case, the claims of entitlement to service connection 
for alcohol and drug abuse have been raised solely upon the 
basis of direct service incurrence.  
The Board is aware that the cases of Barela v. West and Allen 
v. Principi, both discussed supra, have held that service 
connection could be granted for drug or alcohol abuse on a 
secondary basis.  Secondary service connection is not at 
issue here, however, inasmuch as the veteran currently has no 
service-connected disabilities, has not contended that his 
claimed alcoholism and drug abuse arose from any other 
disability and has in fact specifically claimed that his 
disabilities originated in service.  

Since the veteran's argument in the instant case is limited 
to the contention that his alcohol and drug abuse originated 
in service, not from a service-connected disability, the 
Federal Circuit's holding in Allen is therefore not for 
application in the instant appeal.  The Board notes in 
passing that the Federal Circuit in Allen agreed that 
38 U.S.C. § 1110 precludes compensation for primary alcohol 
abuse disabilities, that is, where the alcohol abuse 
disability arises during service from voluntary and willful 
drinking to excess.  Allen, 237 F.3d at 1376-1377.

It is clear from the above that direct service connection for 
alcohol and drug abuse is not permitted.  See 38 U.S.C.A. § 
8052, 38 C.F.R. 3.301; VAOPGCPREC 2-98.  The veteran in this 
case filed his claims well after October 31, 1990, which as 
discussed above is the effective date of the OBRA provisions 
herein applicable.

The Board is bound by the regulations of the Department, the 
instructions of the Secretary and the precedent opinions of 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 1991).  In this case, the law specifically 
prohibits the allowance of the claims.  In Sabonis v. Brown, 
6 Vet. App. 426 (1994), the Court held that where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board should be terminated because of 
absence of legal merit or the lack of entitlement under the 
law.  Accordingly, the veteran's claims for service 
connection for alcohol and drug abuse must be denied as 
legally insufficient.

Finally, the Board observes in passing that even if the law 
and regulations theoretically allowed service connection for 
alcoholism and/or drug abuse on a direct basis (and as 
discussed immediately above the law specifically prohibits 
such service connection), there is no evidence, aside from 
the veteran's own very recent, self-serving statements, that 
he became an alcoholic or drug abuser during or as a result 
of his military service.  In this regard, the Board notes 
that his service medical records are completely negative for 
any reference to alcohol or drug abuse.  Indeed, the veteran 
specifically denied any history of excessive drinking or drug 
or narcotic habit at his examination for discharge.  




ORDER

Entitlement to service connection for alcoholism and drug 
abuse is denied.


REMAND

The veteran contends that he has PTSD as the result of his 
experiences in service.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).   

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the veteran contends that he was exposed to 
combat while stationed in Vietnam.  His service records 
reflect that he served in Vietnam as a grenadier from 
November 1966 to November 1967.  His service records do not 
show that he received any combat citation while in Vietnam, 
and there is no official record or other corroborative 
evidence showing that he was exposed to combat, with the 
possible exception of a clinical treatment note for May 1967 
which notes that the veteran reported experiencing ringing in 
his ears after exposure to "quite a bit" of M-16 firing.

In an effort to assist the veteran in the development of his 
claim, the RO issued a letter to the veteran in January 1999 
requesting that he answer a list of questions concerning the 
specific stressors which led to his claimed PTSD.  He was 
further advised to provide as much detail as possible 
concerning any claimed incident, including specific dates and 
places for the events specified.  The record reflects that 
the veteran returned the letter with circles he placed around 
many examples of stressors that were included in the letter.  
Other than with respect to the unit he served with in Vietnam 
and two locations of claimed incidents, the veteran provided 
no specific information with respect to his claimed 
stressors. 

In February 1999, the veteran was provided with a VA 
psychiatric examination, at which time the only specific 
stressful experience he reported concerned an incident in 
which he purportedly wounded or killed several Vietnamese 
girls by accident at a pond in 1967.  He also reported 
engaging in combat while in Vietnam.  The veteran was 
diagnosed with PTSD based on his reported stressor.  The 
Board notes that the RO has not attempted to verify any of 
the veteran's alleged stressful events through the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
[(formerly, the United States Army and Joint Services 
Environmental Support Group (ESG)].

The Court has held that VA's duty to assist is not a one-way 
street, meaning that a claimant cannot sit by when requested 
to submit additional evidence or to report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
February 1999 VA examination report, and as the RO has not 
attempted to verify any of the veteran's claimed stressors 
through the USASCRUR, the Board concludes that a remand is 
warranted in order to fulfill VA's duty to assist the veteran 
in the prosecution of his claim.  Nevertheless, the Board 
cautions the veteran concerning his responsibility to 
cooperate with VA in this matter by providing VA with 
information concerning his claimed stressful experiences in 
service that is as specific as possible.

The Board lastly notes that the veteran, in February 2000, 
reported that he would begin attending a VA PTSD program in 
April or May 2000.  It is unclear whether the veteran 
actually attended the program as he stated.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for PTSD.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and request him 
to provide a copy of the outstanding 
medical records.

3.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his 
claimed stressors.  The veteran 
should be advised that meaningful 
research of his stressors will 
require him to provide the "who, 
what, where and when" of each 
stressor, to include the dates of 
events already described by the 
veteran.  In particular, the veteran 
should be requested to provide the 
names, ranks, units, and any other 
clarifying information as to the 
identity of those individuals 
previously identified as his 
"friends" when discussing his in-
service stressors.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be 
as specific as possible because, 
without such details, an adequate 
search for verifying information 
cannot be conducted.

4.  Following the receipt of this 
information, the RO should review 
the file and prepare a summary of 
all of the claimed stressors.  This 
summary together with a copy of the 
DD 214, a copy of this remand, and 
all associated documents should be 
sent to the USASCRUR, 7798 Cissna 
Road, Suite 101 Springfield, 
Virginia 22150-3197.  That agency 
should be asked to provide any 
information that might corroborate 
the veteran's alleged stressors.  
The USASCRUR should also be 
requested to provide the operational 
history or any other similar 
historical documents regarding the 
87th Infantry for each period during 
which a stressor is alleged to have 
occurred.  

5.  Following the receipt of a 
response from the USASCRUR, the RO 
must prepare a report detailing the 
nature of any stressors which it has 
determined are established by the 
record.  This report is then to be 
added to the claims folder. 

6.  After completing the above 
actions, the RO should arrange for a 
VA psychiatric examination of the 
veteran to determine the etiology 
and nature of any current 
psychiatric disorders.  With respect 
to the veteran's claimed PTSD, a 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  The examination report 
must be associated with the 
veteran's VA claims folder.

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000.  Then, the 
RO should readjudicate the issue of 
entitlement to service connection 
for PTSD.  In particular, the RO 
should make a specific finding of 
fact as to whether the veteran was 
engaged in combat in Vietnam.  If 
the veteran is found to engaged in 
combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) 
are to be applied.  If the veteran 
is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.

If the benefit sought on appeal is not granted, the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



